United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 01-1758
                                   ___________

Anthony C. Kenney,                   *
                                     *
           Appellant,                *
                                     *
      v.                             * Appeal from the United States
                                     * District Court for the
Wiley Sanders Trucking Company;      * Eastern District of Arkansas.
David Nelson, Director,              *
                                     *     [UNPUBLISHED]
           Appellees.                *
                                ___________

                          Submitted: August 30, 2001

                               Filed: September 5, 2001
                                   ___________

Before WOLLMAN, Chief Judge, MORRIS SHEPPARD ARNOLD, and BYE,
      Circuit Judges.
                           ___________

PER CURIAM.

       Anthony Kenney appeals the district court’s1 dismissal of his employment
discrimination suit under Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e
et seq. For the reasons stated by the district court, we affirm. See 8th Cir. R. 47B.



      1
       The Honorable James Maxwell Moody, United States District Judge for the
Eastern District of Arkansas.
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                             -2-